DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
2.	Claims 1-9, 15-36 and 41-74 are all the claims.
3.	Claims 10-14 are canceled and Claim 1 is amended in the Response of 12/31/2021.
4.	Claims 43-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2020.
5.	Claims 1-9, 15-36 and 41-42 are all the claims under examination. 
6.	This Office Action contains new grounds for rejection. 


Information Disclosure Statement
7.	The IDS of 1/3/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objection
Claim Objections
8.	The objection to Claim 1 because of informalities is withdrawn.   
Applicants have amended the phrase “(from amino acid to carboxy terminus)” to delete the parentheses to clarify the limitation as being required.  

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement

	a) Applicants allege generic Claim 1 has been amended to combine the subject matter, inter alia, of canceled Claims 10-14 for the engineering of the CH3m1 and CH3m2 domains to contain cysteines at positions 9 and 4, respectively. Applicants allege the 1.132 Declaration evidence of Dr. Wu provide four (4) additional working examples in Figures 1 and 2 of the declaration for BCMA-CD3 and ROR1-CD3 MAT-Fab constructs.
	Response to Arguments
	 The declaration evidence of Dr. Wu has not been entered for the following reasons:
	i) the declaration is not dated by Dr. Wu;
	ii) the two constructs for each of the BCMA-CD3 and ROR1-CD3 MAT-Fabs is not reproducible because Dr. Wu has not identified the source material for any of those four constructs with respect to the parental antibodies from which they are derived or obtained. Dr. Wu does not reference the source material for the anti-BCMA nor anti-ROR1 in the specification nor the declaration. Dr. Wu has not identified the source material for the anti-CD3 aspect for the four MAT-Fabs shown in the declaration evidence. It is not clear or concise whether this is the same anti-CD3 used in the working examples of the original filed specification. 
	iii) Even assuming, arguendo, the same anti-CD3 variable domains were used in all of the working examples from both the specification and the declaration evidence, 
Looking at the list of two different target antigens limited to those in Claim 23 alone, the ordinary artisan could reasonably conclude that Applicants were not in possession for the full breadth and scope of the claims much less being enabled for the full breadth and scope where the different antigens are unlimited and infinite for the most generic claims.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

A key feature in the analysis for enablement is operability. MPEP 2164 states in part:

    PNG
    media_image1.png
    225
    775
    media_image1.png
    Greyscale



Karshedt (PTO 892 form) discloses the relationship of operable embodiments to the enablement requirement as follows:

    PNG
    media_image2.png
    342
    837
    media_image2.png
    Greyscale


b) Applicants allege based on the chromatograms for the CD20-CD3 MAT-Fab, that the MAT-Fab can tolerate variation for the ratio of vectors used encoding each of chains #1-#4 to produce the desired species.
Response to Arguments
i) See the comments above with respect to the declaration of Dr. Wu not having been entered.
arguendo, the declaration was entered, it refer(s) only to the system described in the above referenced application and not to the elected and examined claims of the application. Accordingly, the information is gratuitous. In the event method Claim 62 was rejoined, the data would be applied as against what Applicants are enabled for with respect to the method of expression. 
The rejection is maintained.



New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 16 is indefinite for the phrase “(EU numbering)” because it is not clear or definite that the phrase is optional or exemplary subject matter. It is not clear if the subject matter is required to be according to EU numbering or not.

Conclusion
11.	No claims are allowed.
12.	Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of peptide sequences in each of Claims 17 (anti-CD20xanti-CD3; MAT-Fab KiH1) and 18 (anti-CD20xanti-CD3; MAT-Fab KiH2) are free from the art.
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643